Case 4:19-cv-04682 Document 55-1 Filed on 01/04/21 in TXSD Page 1 of 3

Activity in Case 4:19-cv-04682 Kama v. TIRR Memorial Hermann Expedited Response - Judge
Hoyt

From: dcecf_livedb@txs.uscourts.gov
To: dc_notices@txsd.uscourts.gov EX Hi Z R IT A
Date: Monday, 14 December 2020, 11:09 GMT-6 dd L

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents
filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other
users. To avoid later charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court
SOUTHERN DISTRICT OF TEXAS

Notice of Electronic Filing

The following transaction was entered on 12/14/2020 at 11:09 AM CST and filed on 12/14/2020

Case Name: Kama v. TIRR Memorial Hermann
Case Number: 4:19-cv-04682
Filer:

Document Number: 42

Docket Text: ee
ORDER for Expedited Response re: [39] MOTION to Compe! the Defendant TIRR Memorial
Hermann and MOTION for Protective Order. Response to Motion due by 12/24/2020.(Signed

by Judge Kenneth M Hoyt) Parties notified.(chorace)

4:19-cv-04682 Notice has been electronically mailed to:

Kelley Riddle Edwards kedwards@littler.com, atompkins@littler.com

Nachaiya Kama chacha365@yahoo.com

4:19-cv-04682 Notice has not been electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_!ID=1045387613 [Date=12/14/2020) [FileNumber=34603388

-0] [(25e28ac8bc2cd09e5d0b81ada1de3c23dd2725dd4623bf0ed267b64d1b4c47210
8077219cc423656767928 1dc497ec3614926ba8509 117328 10a1c26F7fb0f95]]
Case 4:19-cv-04682 Document 55-1 Filed on 01/04/21 in TXSD Page 2 of 3

Activity in Case 4:19-cv-04682 Kama v. TIRR Memorial Hermann Order on Motion to Compel

From: dcecf_livedb@txs.uscourts.gov

To: dc_notices@txsd.uscourts.gov

Date: Monday, 14 December 2020, 15:30 GMT-6 KXHIBIT B
dd

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.

**NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents
filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other
users. To avoid later charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court
SOUTHERN DISTRICT OF TEXAS

Notice of Electronic Filing

The following transaction was entered on 12/14/2020 at 3:30 PM CST and filed on 12/14/2020

Case Name: Kama v. TIRR Memorial Hermann
Case Number: 4:19-cv-04682
Filer:

Document Number: 43

Docket Text:
ORDER granting [40] Motion to Compel. The plaintiff is hereby ORDERED to appear and sit E
for her deposition on December 18, 2020.It is hereby FURTHER ORDERED that the

discovery period is extended to March 1, 2021, for the following limited purposes of

allowing the defendants to take the plaintiffs deposition on December 18, 2020, and

allowing Memorial Hermann to conduct follow-up discovery, including service of additional
written interrogatories and/or requests for production of documents on the plaintiff, and

time for the defendants to conduct additional depositions, as needed.It is hereby

FURTHER ORDERED that the deadline to file dispositive motions is extended until March

15, 2021.(Signed by Judge Kenneth M Hoyt) Parties notified.(chorace)

4:19-cv-04682 Notice has been electronically mailed to:

Kelley Riddle Edwards kedwards@littler.com, atompkins@littler.com

Nachaiya Kama chacha365@yahoo.com

4:19-cv-04682 Notice has not been electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1045387613 [Date=12/14/2020] [FileNumber=34606965

-0] [a50ada5f6fd3e33b98ad0ba95 163e5283f9bff8a70457651987aa1c82940F1 0d
d485025380b2c869f938 1 3fdba05702fcf2c109c5ec62c767b236b339686529]]
Case 4:19-cv-04682 Document 55-1 Filed on 01/04/21 in TXSD Page 3 of 3

Activity in Case 4:19-cv-04682 Kama v. TIRR Memorial Hermann Order

From: dcecf_livedb@txs.uscourts.gov

To: dc_notices@txsd.uscourts.gov

IW ra’ aN
Date: Tuesday, 22 December 2020, 08:54 GMT-6 KX HiRi fl J

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic
copy of all documents filed electronically, if receipt is required by law or directed by the filer. PACER
access fees apply to all other users. To avoid later charges, download a copy of each document
during this first viewing. However, if the referenced document is a transcript, the free copy and 30
page limit do not apply.

U.S. District Court
SOUTHERN DISTRICT OF TEXAS

Notice of Electronic Filing

The following transaction was entered on 12/22/2020 at 8:53 AM CST and filed on 12/21/2020

Case Name: Kama v. TIRR Memorial Hermann
Case Number: 4:19-cv-04682
Filer:

Document Number: 49

Docket Text:

ORDER denying [45] re: Deposition/Court Order. Theplaintiff is hereby ORDERED
to appear and sit for her remote deposition on December 22,2020.(Signed by

Judge Kenneth M Hoyt) Parties notified.(chorace)

4:19-cv-04682 Notice has been electronically mailed to:

Kelley Riddle Edwards kedwards@littler.com, atompkins@littler.com

Nachaiya Kama  chacha365@yahoo.com

4:19-cv-04682 Notice has not been electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1045387613 [Date=12/22/2020] [FileNumber=34668248

-0] [86332653bb32ecc85c03be1 e0acae1 6facebd7f848fe4be00a6ic4c8f8ae1 4655
ec583a8b695516e8d5eaaab7 42292837 18028bc0a7 1dccc9f4b334358cbbc9c]]
